DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 28 September 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tuzel et al. (US 2017/0083751 A1) in view of Zhou et al. (US 2015/0347822 A1).
a.	Regarding claim 1, a method comprising: jointly predicting a face in an input image (Tuzel discloses acquiring an image comprising a face, which is denoted as I at Figs. 1-101, 106; ¶¶ 0031-0032) and initial facial landmark locations of the face (Tuzel discloses initial landmarks as k at Fig. 1; ¶¶ 0031-0032.  Moreover, the landmarks and the face image go through a GA-SDM and a process of computing gating functions at Figs. 4A-155, 160; and ¶¶  0032, 0035-0037, 0065-0069, 0087-0097, 0101, 0103);
generating refined facial landmark locations in the input image from the initial facial landmark locations (Tuzel discloses updated landmark locations after going through the GA-SDM at Fig. 2A-151; ¶ 0036); and 
causing presentation of a representation of the input image using the refined facial landmark locations (Tuzel discloses the acquired face image aligning the updated landmarks at Fig. 1-102; ¶¶ 0031, 0036).  
However, Tuzel does not disclose jointly predicting by a neural network, an adjusted bounding box of a face in an input image.
Zhou discloses jointly predicting by a neural network (Figs. 3-4; ¶¶ 0044-005), an adjusted bounding box of a face in an input image (Zhou discloses that “the bounding box estimator 220 receives the face image 110 and produces two bounding boxes: one bounding box 222 for the inner landmarks and another bounding box 224 for the face contours. Accordingly, the bounding box estimator 220 trains two neural networks to estimate these two bounding boxes (i.e., the maximum and minimum value of the x-y coordinates). The bounding box estimator 220 computes the relative position of the face contour, which is closely related to the pose of the face. The bounding box estimator 220 may also generate cropped face images estimating a location of a face within the face image 110 based on the bounding box 222 for the inner landmarks or the bounding box 224 for the face contour. In some systems, the bounding box estimator 220 may also generate landmarked face images containing the initial prediction of landmarks within the face image 110” at Fig. 2-220; ¶ 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize bounding box estimator of Zhou to Tuzel’s acquired facial image.
The suggestion/motivation would have been to “tolerate small failures” (Zhou; ¶ 0055), “improve performance” (Zhou; ¶ 0065), and provide “more refined” process (Zhou; ¶ 0008).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein jointly predicting the adjusted bounding box and the initial facial landmark locations comprises outputting a representation of both the adjusted bounding box and the initial facial landmark locations from a common fully-connected layer of the neural network (Zhou discloses the landmark localization module is run by a cascaded convolutional neural network including a fully connected network at Figs. 3-380 and 4 and ¶¶0044-0056).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein generating the refined facial landmark locations comprises transforming a first number of facial landmarks at the initial facial landmark locations to a second number of facial landmarks at the refined facial landmark locations (Zhou discloses a final refinement that “[t]he predictions of inner landmarks are refined 655, and refined landmarked component images are generated” at Fig. 2-250, Fig. 6-655 and ¶¶0032-0033 and 0058).
d.	Regarding claim 6, the combination applied in claim 1 discloses wherein predicting the adjusted bounding box comprises predicting a scale change or offset vector, and applying the scale change or offset vector to an initial bounding box of the face (Zhou discloses that “[w]hen cropping the image inside a bounding box, the box is enlarged by 10% to 20%. More context information is retained by the enlargement, and it allows the system to tolerate small failures in the bounding box estimator 220. In the final refinement module 250, the rotation angle is computed from the position of two corner points in the facial component” at ¶0055).
e.	Regarding claim 8, the combination applied in claim 1 discloseswherein causing the presentation of the representation of the input image using the refined facial landmark locations comprises applying image processing to the face represented by the refined facial landmark locations (Tuzel discloses an iteration process using the landmarks that were refined before the previous ones at ¶¶ 0035-0037, 066-0068, 0096-0098). 
f.	Regarding claim 9, the combination applied in claim 1 discloses wherein predicting the initial facial landmark locations comprises predicting, for each of the initial facial landmark locations, a respective two-dimensional point in the input image (Tuzel discloses an iteration process using the landmarks that were refined before the previous ones from a 2D facial image at ¶¶ 0035-0037, 066-0068, 0096-0098). 
g.	Regarding claims 16-18, claims 16-18 are analogous and correspond to claims 1, 8, and 2, respectively. See rejection of claims 1, 2, and 8 for further explanation.
h.	Regarding claim 19, the combination applied in claim 16 discloses wherein the landmark location refiner comprises a landmark location adjuster configured to use the one or more hardware processors to adjust positions of a set of facial landmark locations corresponding to the initial facial landmark locations to generate the refined facial landmark locations (Tuzel discloses an iteration process using the landmarks that is a process of refining the landmarks from the initial ones at ¶¶ 0035-0037, 066-0068, 0096-0098). 

Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuzel et al. (US 2017/0083751 A1) in view of Zhou et al. (US 2015/0347822 A1) in view of Taigman et al. (US 2015/0125049 A1).
a.	Regarding claim 4, the combination applied in claim 1 discloses wherein generating the refined facial landmark locations from the initial facial landmark locations (Tuzel discloses updated landmark locations after going through the GA-SDM at Fig. 2A-151; ¶ 0036) comprises: adjusting positions of the set of facial landmark locations in the input image to generate the refined facial landmark locations (Tuzel discloses an iteration process using the landmarks that were refined before the previous ones from a facial image at ¶¶ 0035-0037, 066-0068, 0096-0098).   
 However, the combination does not disclose mapping the initial facial landmark locations to a 3D face model; determining a set of facial landmark locations from the 3D face model. 
Taigman discloses mapping the initial facial landmark locations to a 3D face model (Taigman discloses “the image transformation module … to generate the 3D-aligned face image 212 by warping the 2D face image to a 3D shape by using the set of fiducial points detected by the fiducial point detection module” at Fig. 2-206, 3A, 3B, 3C, 3D, 3E, 3F, 3G and 3H and ¶¶0062-0067);
determining a set of facial landmark locations from the 3D face model (Taigman discloses “the image transformation module … to generate the 3D-aligned face image 212 by warping the 2D face image to a 3D shape by using the set of fiducial points detected by the fiducial point detection module” at Fig. 2-206, 3A, 3B, 3C, 3D, 3E, 3F, 3G and 3H and ¶¶0062-0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the image transformation module of Taigman to the combination.
The suggestion/motivation would have been to “improve performance” (Taigman; ¶0048) by “employing a deep neural network …, a 3D-aligned face image can be generated from a 2D face image” (Taigman; ¶0005).
b.	Regarding claim 5, the combination applied in claim 4 discloses further comprising classifying, using a face region classifier neural network (Zhou discloses the landmark localization module is run by a cascaded convolutional neural network including a fully connected network at Figs. 3-380 and 4 and ¶¶0044-0056), a candidate region of the input image as containing the face and providing a representation of a corresponding boundary of the candidate region as the representation of the first boundary (Zhou discloses that “the bounding box estimator 220 receives the face image 110 and produces two bounding boxes: one bounding box 222 for the inner landmarks and another bounding box 224 for the face contours. Accordingly, the bounding box estimator 220 trains two neural networks to estimate these two bounding boxes (i.e., the maximum and minimum value of the x-y coordinates) at Fig. 2-220; ¶ 0035), to the neural network, based on the candidate region being classified as containing the face (Taigman discloses a face classification module at Fig. 4-402 and ¶0069). 
c.	Regarding claim 20, claim 20 is analogous and corresponds to claim 4. See rejection of claim 4 for further explanation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tuzel et al. (US 2017/0083751 A1) in view of Zhou et al. (US 2015/0347822 A1) in view of Huang et al. (US 2017/0147905 A1).
a. 	Regarding claim 7, the combination applied in claim 1 discloses an adjustment to an initial bounding box of the face (Zhou discloses a bounding box estimator for generating a bounding box for the inner landmarks at Fig. 2-222, Fig. 6-630 and ¶¶0035 and 0058).
However, the combination does not disclose wherein predicting the adjusted bounding box comprises predicting confidence scores for calibration patterns representing components.
Huang discloses wherein predicting the adjusted bounding box comprises predicting confidence scores for calibration patterns representing components (Huang discloses that “based on the feature map, for a plurality of scales and locations in the image, a relative position of bounding boxes and confidence scores are predicted” at Fig. 5B-558 and ¶ 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the processing the bounding boxes with associated confidence scores of Huang to the combination.
The suggestion/motivation would have been to “[improve] detection performance . . . [and] the accuracy of object detection” (Huang; ¶¶ 0005-0006). 
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2015/0347822 A1) in view of Taigman et al. (US 2015/0125049 A1).
a.	Regarding claim 10, Zhou discloses one or more non-transitory computer-readable media having a plurality of executable instructions embodied thereon, which, when executed by one or more processors, cause the one or more processors to perform a method (Zhou discloses that “Apparatus of the invention can be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor; and method steps of the invention can be performed by a programmable processor executing a program of instructions to perform functions of the invention by operating on input data and generating output. The invention can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device. Each computer program can be implemented in a high-level procedural or object-oriented programming language, or in assembly or machine language if desired; and in any case, the language can be a compiled or interpreted language. Suitable processors include, by way of example, both general and special purpose microprocessors. Generally, a processor will receive instructions and data from a read-only memory and/or a random access memory. Generally, a computer will include one or more mass storage devices for storing data files; such devices include magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; and optical disks. Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM disks. Any of the foregoing can be supplemented by, or incorporated in, ASICs (application-specific integrated circuits) and other forms of hardware” at ¶0069) comprising: 
determining, using at least one neural network (Zhou discloses the landmark localization module is run by a cascaded convolutional neural network at Figs. 2, 3 and 4; ¶¶0044-0056), an adjusted bounding box of a face in an input image (Zhou discloses a bounding box estimator for generating a bounding box for the inner landmarks at Fig. 2-222, Fig. 6-630; ¶¶ 0035 and 0058) and a first set of predicted facial landmark locations corresponding to the adjusted bounding box (Zhou discloses an initial prediction that obtains initial predictions of landmarks at Fig. 2-230, Fig. 6-640; ¶¶0035-0036 and 0058); 
identifying refined facial landmark locations in the input image by adjusting positions of the second set of predicted facial landmark locations (Zhou discloses that “the component refinement module 240 refines the landmark localization on a component by component basis” at Fig. 2-240, Fig. 6-650 and ¶¶0033, 0037 and 0058); and 
causing presentation of a representation of the input image using the refined facial landmark locations (Zhou discloses “the identified landmarks are presented” at Fig. 6-680 and ¶0058; Zhou also discloses that “[t]he output 260, receives refined landmarked face images for the inner landmarks from the final refinement module 250” at Fig. 2-260l ¶ 0041).
However, Zhou does not disclose mapping the first set of predicted facial landmark locations to a 3D face model; 
determining a second set of predicted facial landmark locations in the input image from the 3D face model.
Taigman discloses mapping the first set of predicted facial landmark locations to a 3D face model (Taigman discloses “the image transformation module … to generate the 3D-aligned face image 212 by warping the 2D face image to a 3D shape by using the set of fiducial points detected by the fiducial point detection module” at Fig. 2-206, 3A, 3B, 3C, 3D, 3E, 3F, 3G and 3H and ¶¶0062-0067);
determining a second set of predicted facial landmark locations in the input image from the 3D face model (Taigman discloses “the image transformation module … to generate the 3D-aligned face image 212 by warping the 2D face image to a 3D shape by using the set of fiducial points detected by the fiducial point detection module” at Fig. 2-206, 3A, 3B, 3C, 3D, 3E, 3F, 3G and 3H and ¶¶0062-0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the image transformation module of Taigman to Zhou’s final refinement.
The suggestion/motivation would have been to “improve performance” (Taigman; ¶0048) by “employing a deep neural network …, a 3D-aligned face image can be generated from a 2D face image” (Taigman; ¶0005).
b.	Regarding claim 11, the combination applied in claim 10 discloses wherein the at least one neural network comprises: a face detector configured to classify a candidate region of the input image as containing the face (Taigman discloses a face classification module at Fig. 4-402 and ¶0069); and 
a subsequent neural network configured to generate, based on the candidate region being classified as containing the face, the adjusted bounding box of the face and the initial facial landmark locations of the face (Zhou discloses a bounding box estimator for generating a bounding box for the inner landmarks at Fig. 2-222, Fig. 6-630; ¶¶ 0035 and 0058. Zhou also discloses that “[t]he output 260, receives refined landmarked face images for the inner landmarks from the final refinement module 250” at Fig. 2-260l ¶ 0041).
c.	Regarding claim 12, the combination applied in claim 10 discloses wherein determining the second set of predicted facial landmark locations comprises: 
projecting the 3D face model into two-dimensions based on a pose of a face in the input image (Taigman discloses “the image transformation module … to generate the 3D-aligned face image 212 by warping the 2D face image to a 3D shape by using the set of fiducial points detected by the fiducial point detection module” at Fig. 2-206, 3A, 3B, 3C, 3D, 3E, 3F, 3G and 3H and ¶¶0062-0067); and 
determining the second set of predicted facial landmark locations from the projected 3D face model (Taigman discloses “the image transformation module … to generate the 3D-aligned face image 212 by warping the 2D face image to a 3D shape by using the set of fiducial points detected by the fiducial point detection module” at Fig. 2-206, 3A, 3B, 3C, 3D, 3E, 3F, 3G and 3H and ¶¶0062-0067).
d.	Regarding claim 13, the combination applied in claim 11 discloses wherein determining the second set of predicted facial landmark locations comprises identifying a different number of facial landmarks locations than the first set of predicted facial landmark locations (Zhou discloses that “the component refinement module 240 refines the landmark localization on a component by component basis” at Fig. 2-240, Fig. 6-650 and ¶¶0033, 0037 and 0058).
 e.	Regarding claim 14, the combination applied in claim 11 discloses wherein the at least one neural network is configured to predict the adjusted bounding box as a scale change or offset vector applied to an initial bounding box of the face (Zhou discloses that “[w]hen cropping the image inside a bounding box, the box is enlarged by 10% to 20%. More context information is retained by the enlargement, and it allows the system to tolerate small failures in the bounding box estimator 220. In the final refinement module 250, the rotation angle is computed from the position of two corner points in the facial component” at ¶0055).
f.	Regarding claim 15, the combination applied in claim 11 discloses wherein causing the presentation of the representation of the input image comprises applying image processing to the face represented by the refined facial landmark locations (Zhou discloses that “[t]he final refinement module 250 receives the landmarked component images from module 240 and further refines and finalizes the landmark localization of the inner points. In this example, the final refinement module 250 rotates the components such that the inner landmarks are in a normalized orientation. The final refinement module 250 estimates rotation angle of each facial component and corrects the position of each facial component accordingly. The final refinement module 250 may also further refine the estimate of the inner points” at Fig. 2-250 and ¶¶ 0038, 0040). 

Conclusion
The following is a list of references pertinent to the claimed invention:
SUH et al. (US 2016/0042223 A1): at least some example embodiments disclose a method and apparatus for facial recognition. The facial recognition method includes detecting initial landmarks from a facial image, first normalizing the facial image using the initial landmarks, updating a position of at least one of intermediate landmarks based on the first normalizing, the intermediate landmarks being landmarks transformed from the initial landmarks through the first normalizing, second normalizing the facial image after the updating and recognizing a face using a feature of the second normalized facial image.
De la Torre et al. (US 2016/0275339 A1): a system for detecting and tracking facial features in images and can be used in conjunction with a camera. Given a camera, the system will detect facial landmarks in images. The present invention includes software for real time, accurate facial feature detection and tracking in unconstrained images and videos. The present invention is better, more robust and faster than existing approaches and can be implemented very efficiently allowing real-time processing, even on low-power devices, such as mobile phones.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664